             Case 6:19-cv-00989-MC        Document 14      Filed 04/23/20     Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

TY LEE HILL,                                          Civil No. 6:19-CV-00989-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

Commissioner, Social Security Administration

         Defendant.

         Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

case be REVERSED and REMANDED for further administrative proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). Upon remand, the Appeals Council will direct the

Administrative Law Judge to do the following:

         •    Consider Acquiescence Ruling 97-4(9);

         •    Reconsider the medical opinions;

         •    Reconsider the claimant’s residual functional capacity;

         •    If necessary, obtain supplemental evidence from a vocational expert;

         •    Offer the claimant the opportunity for a hearing; and

         •    Issue a new decision.

         Upon proper application, Plaintiff shall be eligible for attorneys’ fees under the Equal

Access to Justice Act, 24 U.S.C. § 2412 et seq.


                                23rd
         IT IS SO ORDERED this _________ day of           April               , 2020.


                                                   s/Michael J. McShane
                                                 ____________________________________
                                                 UNITED STATES DISTRICT JUDGE

Page 1    ORDER - [6:19-CV-00989-MC]
         Case 6:19-cv-00989-MC        Document 14   Filed 04/23/20   Page 2 of 2




Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Civil Chief

s/ Erin F. Highland
ERIN F. HIGHLAND
Special Assistant U.S. Attorney
of Attorneys for Defendant
(206) 615-2495




Page 1   ORDER - [6:19-CV-00989-MC]
